

Exhibit 10.2
March 24, 2014




Re:    Offer of employment with Jazz Pharmaceuticals
Dear Mike,
I am very pleased to invite you to join Jazz Pharmaceuticals. This letter sets
out the basic terms of your employment with Jazz Pharmaceuticals.
1.Duties and Responsibilities. Your initial assignment will be as Senior Vice
President, US Commercial, reporting to me. This offer is for a full time
position, located at Jazz Pharmaceuticals' offices in Palo Alto, CA. The
position may require you to travel a significant portion of your time to other
locations as may be necessary to fulfill your responsibilities. As part of your
employment relationship, you agree to comply with Jazz Pharmaceuticals' policies
and procedures in effect from time to time during your employment. As an exempt
employee, you are expected to work the number of hours required to do your job
well.
2.Salary and Bonus. Your initial annual base salary will be $400,000 payable in
accordance with Jazz Pharmaceuticals' customary payroll practices, for all hours
worked. Salary is subject to periodic review and adjustment by Jazz
Pharmaceuticals, in accordance with its normal practices; we have a company-wide
performance review process that takes place early in each calendar year. The
Company has a cash bonus plan under which annual bonuses may be given based on
the Company meeting its annual objectives, and each employee's meeting of his or
her objectives. In this role, you will be eligible for an annual incentive bonus
with a target currently set at 40% of your base annual salary prorated for 2014.
In addition, Jazz Pharmaceuticals will pay you a signing bonus of $30,000, less
all required withholdings payable on the first regular pay day occurring 90 days
after your employment start date, subject to your continued employment in good
standing with Jazz Pharmaceuticals through that time. Should you voluntarily
resign within one year of your start date, you will be expected to return (i.e.,
repay) the full amount of the signing bonus to the Company (on or within 30 days
of your resignation or termination date).
3.Benefits. You generally will be eligible to receive all benefits which are
extended to other similarly-situated employees at Jazz Pharmaceuticals,
including medical and dental benefits, life insurance and other benefits offered
to regular employees. You will be eligible for paid time off and holidays in
accordance with Jazz Pharmaceuticals' policies. As a Senior Vice President, you
will be a participant in the Company’s Amended and Restated Executive Change in
Control and Severance Benefit Plan.
4.Equity. If you accept the offer to become an employee of Jazz Pharmaceuticals,
we will recommend to the Board of Directors of Jazz Pharmaceuticals plc that you
be granted 20,000 options to purchase ordinary shares of Jazz Pharmaceuticals
plc 10,000 restricted stock units granted under and subject to the terms and
conditions of the Jazz Pharmaceuticals plc 2011 Equity Incentive Plan, and
subject to the terms and conditions of the applicable award agreements, which
will be provided to you as soon as practicable after the grant date. The options
generally will vest and become exercisable (subject to your continued
employment) according to the vesting schedules set forth in the applicable award
agreements. The exercise price of the options shall be determined by the Board
of Directors of Jazz Pharmaceuticals plc when the options are granted and may
not be less than one-hundred percent (100%) of the fair



--------------------------------------------------------------------------------

Page 2    March 24, 2014



market value of the shares on the date of grant. The RSUs generally will vest
and become non-forfeitable (subject to your continued employment) according to
the vesting schedule set forth in the applicable award agreement.
5.Confidential Information; Employee Confidential Information and Inventions
Agreement. To enable Jazz Pharmaceuticals to safeguard its proprietary and
confidential information, it is a condition of employment that you sign Jazz
Pharmaceuticals' standard form of "Employee Confidential Information and
Inventions Agreement." We understand that you are likely to have signed similar
agreements with prior employers, and wish to impress upon you that Jazz'
Pharmaceuticals does not want to receive the confidential or proprietary
information of others, and will support you in respecting your lawful
obligations to prior employers. By accepting this offer, you are representing to
Jazz Pharmaceuticals that your performance of your duties will not violate any
agreements you may have with, or trade secrets of, any third parties. You agree
that, during your employment with Jazz Pharmaceuticals, you will not engage in
any business activity that competes with Jazz Pharmaceuticals, and you will
notify your supervisor if you are considering accepting outside work.
6.Code of Conduct. Jazz Pharmaceuticals is committed to integrity and the
pursuit of excellence in all we do. We fulfill these commitments while upholding
a high level of ethical conduct. The Code of Conduct is one element of Jazz
Pharmaceuticals' efforts to ensure lawful and ethical conduct by the company and
its subsidiaries and their employees, officers and directors. It is a condition
of employment that you read, agree to and sign Jazz Pharmaceuticals' Code of
Conduct in the first week of employment. If you have questions about the Code of
Conduct, please let Human Resources know and we will ensure that you receive
answers to your inquiries as quickly as possible.
7.At-Will Employment. Should you decide to accept our offer, you will be an
"at-will" employee of Jazz Pharmaceuticals. This means that either you or Jazz
Pharmaceuticals may terminate the employment relationship with or without cause
at any time. Participation in any benefit, compensation or bonus program does
not change the nature of the employment relationship, which remains "at-will".
8.Authorization to Work. Federal government regulations require that all
prospective employees present documentation verifying their identity and
demonstrating that they are authorized to work in the United States. If you have
any questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact Heather McGaughey, our Senior Vice
President, Human Resources. Your employment is contingent on your ability to
prove your identity and authorization to work in the United States, and your
complying with the government’s employment verification requirements.
9.Complete Offer and Agreement. This letter contains our complete understanding
and agreement regarding the terms of your employment by Jazz Pharmaceuticals.
There are no other, different or prior agreements or understandings on this or
related subjects. Changes to the terms of your employment can be made only in a
writing signed by you and the Chief Executive Officer of Jazz Pharmaceuticals,
although it is understood that as part of the policy of employment at will, Jazz
Pharmaceuticals may, from time to time, in its sole discretion, adjust your
salary, incentive compensation and benefits, as well as your job title,
location, duties, responsibilities, assignments and reporting relationships.
10.Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly, and begin your full-time employment at Jazz Pharmaceuticals on April
30, 2014. This offer is contingent on satisfactory background and reference
checks. Accordingly, we suggest that you not resign from your current employment
or make any other arrangements that you would not otherwise make until we advise
you that the background and reference checks have been completed to our
satisfaction. If our offer is acceptable to you, please sign the enclosed copy
of this letter in the space indicated and return it to me by March 31, 2014.



--------------------------------------------------------------------------------

Page 3    March 24, 2014



11.Severability. If any provision of this offer is held to be invalid, void or
unenforceable, the remainder of the agreement set forth herein will remain
unaffected, and you and Jazz Pharmaceuticals will work together to achieve the
intent of the affected provisions.
Mike, our team is impressed by your accomplishments and potential, and we are
enthusiastic at the prospect of your joining us. I look forward to your early
acceptance of this offer, and to your contributions to the growth and success of
Jazz Pharmaceuticals.
Sincerely,


/s/ Russell Cox
Russell Cox
EVP & Chief Commercial Officer


ACCEPTANCE OF EMPLOYMENT OFFER:
I accept the offer of employment by Jazz Pharmaceuticals on the terms described
in this letter.
Signature:     /s/ Mike Miller        
Date:         March 25th 2014        
My start date will be 4/30, 2014



